



 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
1
2
 
2. AMENDMENT/MODIFICATION NO.
0019
3. EFFECTIVE DATE
See Block 16C
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA
 


ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201


ASPR-BARDA
200 Independence Ave., S.W.
Room 638-G
Washington DC 20201
 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(X)
9A. AMENDMENT OF SOLICITATION NO.
 
ACHAOGEN, INC. 1361331
ACHAOGEN, INC.            7000 SHORELINE
7000 SHORELINE CT STE 371
SOUTH SAN FRANCISCO CA 940801957
 
 
9B. DATED (SEE ITEM 11)
  
X
10A. MODIFICATION OF CONTRACT/ORDER NO.
HHSO100201000046C
 
CODE 1361331
FACILITY CODE
10B. DATED (SEE ITEM 13)
09/01/2010
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
o 
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers
o is extended
o is not extended
 
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing
Items 8 and 15, and returning _______________ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By
separate letter or telegram which includes a reference to the solicitation and
amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
 
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A.
 
 
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
appropriation date. etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b).
 
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
X
D. OTHER (Specify type of modification and authority)


Bilateral: Mutual Agreement of the Parties.
 
E. IMPORTANT:
Contractor
o is not
ý   is required to sign this document and return      1      copies to the
issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 68-0533693
DUNS Number: 167293153
A.The purpose of this no cost modification is to incorporate the following
changes into the contract:
1. Under Option 3 CLIN 0004, the option exercise date is hereby changed from 15
January 2015 to 15 October 2015 and the period of performance is changed from 15
January 2015 through 18 September 2015 to 15 October 2015 through 15 February
2017, all at no additional cost to the Government. The total amount and scope of
Option 3 CLIN 0004 remains unchanged. This modification does not exercise Option
3 CLIN 0004 and does not authorize any performance under Option 3 CLIN 0004.
Continued…
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. NAME AND TITLE OF SIGNER (Type or print)
Derek Bertocci
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
THOMAS P. HASTINGS-TICKERHOFF
 
15B. CONTRACTOR/OFFEROR
/s/ Derek Bertocci                       
(Signature of person authorized to sign)
15C. DATE SIGNED
01/06/2015
16B. UNITED STATES OF AMERICA
/s/Thomas P. Hastings              
(Signature of Contracting Officer)
16C. DATE SIGNED


 1/6/15
 


NSN 7540-01-152-8070
Previous edition unusable/
 
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243







--------------------------------------------------------------------------------




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201000046C/0019
PAGE      OF
2
2
NAME OF OFFEROR OR CONTRACTOR
ACHAOGEN, INC. 1361331
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)

2. The total amount, scope and period of performance of all other CLINs that are
currently being performed under the contract remain unchanged. This modification
does not exercise any unexercised CLINs under the contract and does not
authorize any performance of efforts under any unexercised CLINs under the
contract. In addition, the total amount, scope and period of performance of all
unexercised Option CLINs under the contract remain unchanged.
3. This is a bi-lateral, no cost modification. The total amount and all other
terms and conditions of contract number HHSO100201000046C remain unchanged.
Period of Performance: 09/19/2010 to 11/15/2017




